Citation Nr: 1000103	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an initial compensable rating for 
bilateral, great toe ingrown nails.

2. Entitlement to an initial compensable rating for right 
elbow tendonitis.  

3. Entitlement to service connection for a right shoulder 
disability.  

4. Entitlement to service connection for a heart disorder, to 
include atypical chest pain with palpitations.  

5. Entitlement to service connection for inguinal hernia.

6. Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1984 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The Board notes that the Veteran's claims initially included 
service connection for heart murmur as well as for atypical 
chest pain with palpitations.  These claims were addressed 
and denied by a rating decision dated in July 2006.  The 
Veteran disagreed with that decision and the RO has on appeal 
characterized the issue as service connection for atypical 
chest pain with palpitations.  However, as the Veteran does 
not have the medical expertise to narrow his claim, the claim 
has been recharacterized as a claim for service connection 
for a heart disorder, to include atypical chest pain with 
palpitations.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1. Ingrown toenails on the great toes are not manifested by 
scars of at least 6 square inches, scars that are 
superficial, unstable or painful, or impairment of 
functionality productive of a moderate impairment of the 
feet.

2. Right elbow tendonitis is manifested by flexion limited to 
140 degrees, extension limited to 0 degrees with subjective 
pain at the end ranges, supination limited to 85 degrees and 
pronation to 80 degrees, with minimal pain on pronation; 
there is no ankylosis, impairment of flail joint, impairment 
of radius or ulna.  

3. A right shoulder disability was not affirmatively shown to 
have been present in service and the current right shoulder 
disability, first documented after service, is unrelated to 
an injury or disease of service origin.

4. A heart disorder, to include atypical chest pain with 
palpitations is not currently shown.  

5. Inguinal hernia is not currently shown.  


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for 
bilateral, great ingrown toenails have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.45, 4.118, Diagnostic Code 7899-7819 (prior to 
October 2008).

2. The criteria for a compensable disability rating for right 
elbow tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5024, 5206 (2009).

3. A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2009).

4. A heart disorder, to include atypical chest pain with 
palpitations was not incurred in or aggravated by service and 
service connection for a heart disorder, to include atypical 
chest pain with palpitations, may not be presumed based on 
the one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5. Inguinal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2009), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As for the Veteran's claims for initial compensable ratings 
for bilateral, great ingrown toenails and right elbow 
tendonitis, where, as here, service connection has been 
granted and an initial rating has been assigned, the claims 
of service connection have been more than substantiated, they 
have been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Once a claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disabilities, does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claims for initial higher ratings.  
Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 136 (2008).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in April 2006 regarding the Veteran's claims for 
service connection.  In the letters, the Veteran was notified 
of the evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records.  The notice included the provisions for disability 
ratings and for the effective date of the claims, that is, 
the date of receipt of the claims.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and afforded the Veteran VA 
examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Bilateral, Great Toe Ingrown Nails

The Veteran's service-connected bilateral, great toe ingrown 
nails are rated by analogy under Diagnostic Code 7819.  

Diagnostic Code 7819 calls for benign skin neoplasms to be 
rated as scars or based on impairment of function.  

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Id. at Note 
(1).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805.  Scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805.

Under Diagnostic Code 5284, foot injuries resulting in 
moderate impairment of the foot warrant a 10 percent 
evaluation.  38 C.F.R. § 4.72, Diagnostic Code 5284.

The Board noted that Diagnostic Code 7800-7805 were amended 
in October 2008, however as the Veteran's claim was received 
in April 2006 and the amendments apply to claims received by 
VA on or after October 23, 2008, the criteria prior to 
October 23, 2008, cited above, is applicable.  

On VA examination in April 2006 while the Veteran was still 
in service, the examiner noted he had a functional impairment 
of pain associated with walking and standing for long periods 
of time, however he did not lose time from work related to 
this condition.  Physical examination shows bilateral ingrown 
first toenails with overlapping skin over the nail.  There 
was no erythema, crusting or discharge and no evidence of 
current infection.  

On VA examination in March 2007, there were mildly ingrown 
bilateral toenails, with no other skin condition or rash.  
The total surface area skin involved and exposed was 0 
percent.  

The above medical evidence fails to establish any scars 
associated with the bilateral, great toe ingrown nails and 
thus compensable ratings under Diagnostic Code 7801, 7802, 
7803, and 7804 are not warranted.  The Veteran also does not 
meet a compensable rating of 10 percent under Diagnostic Code 
5284 as the evidence does not suggest that he has a moderate 
bilateral foot disability.  His examination in 2006 did not 
find erythema, crusting, discharge or infection, and on VA 
examination in March 2007, the assessment was mildly ingrown 
bilateral toenails.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable for bilateral, 
great toe ingrown nails and the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. §5107(b).

Right Elbow Tendonitis

The Veteran's service-connected right elbow tendonitis is 
rated under Diagnostic Codes 5024-5206.  Under Diagnostic 
Code 5024, tenosynovitis is to be rated on the basis of 
limitation of motion of the affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Under Diagnostic Code 5206 for limitation of flexion of the 
forearm, flexion limited to 110 degrees is noncompensable and 
flexion limited to 100 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  

Other applicable codes include Diagnostic Codes 5207 and 
5213.  Under Diagnostic Code 5207 for limitation of extension 
of the forearm, extension limited to 45 degrees or 60 degrees 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5207.  Under Diagnostic Code 5213, for impairment of 
supination or pronation, limitation of supination to 30 
degrees or less warrants a 10 percent rating and limitation 
of pronation with motion lost beyond the last quarter arch 
where the hand does not approach full pronation warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  

On VA examination in April 2006, the Veteran complained of 
pain, weakness and lack of endurance.  The examiner noted the 
Veteran had functional impairment of decreased range of 
motion or use of the arm during flare-ups, however he did not 
have lost time from work due to this condition.  Physical 
examination shows flexion was 0 to 145 degrees and extension 
was 0 degrees.  Supination was 85 degrees and pronation was 
80 degrees.  There was no pain and the range of motion was 
not limited by repetitive use or by pain, fatigue, weakness, 
lack of endurance or incoordination.  The examiner noted that 
there was no additional limitation in range of motion without 
restoring to mere speculation.  X-rays show normal 
articulation of the distal humerus with the proximal radial 
head and ulna.  There were no fractures, lesions or arthritic 
changes.  The examiner noted the Veteran had intermittent 
arthralgia in the right elbow and has had recurrent 
tendonitis.  

On VA examination in March 2007, the Veteran complained of 
flare-ups of pain two to three times per month which are 
aggravated by lifting.  Physical examination shows extension 
was 0 degrees and flexion was 140 degrees, both with 
subjective pain at the end ranges.  There were no deformities 
or abnormalities.  Supination and pronation were 90 degrees 
and 80 degrees, respectively, with minimal pain on pronation.  
There was no change in active or passive range of motion 
during repeat motion testing and no additional losses of 
range of motion due to pain, weakness, impaired endurance, 
fatigue, incoordination or flare-ups.  

Based on this evidence, the Veteran at maximum had flexion 
limited to 140 degrees and extension limited to 0 degrees 
with subjective pain at the end ranges, which does not more 
nearly approximate flexion limited to 100 degrees or 
extension limited to 45 degrees, considering 38 C.F.R. 
§§ 4.40, 4.45, and thereby does not meet compensable ratings 
of 10 percent under Diagnostic Codes 5206 and 5207 
respectively.  As supination was between 85 and 90 degrees 
and pronation was 80 degrees, with minimal pain on pronation, 
which does not more nearly approximate supination limited to 
30 degrees or limitation of pronation manifested by motion 
lost beyond the last quarter of the arc, considering 
38 C.F.R. §§ 4.40, 4.45, a compensable rating for impairment 
of supination or pronation is not warranted under Diagnostic 
Code 5213.  

As ankylosis, impairment of flail joint, radius or ulna are 
not shown, Diagnostic Codes 5205, 5209, 5210, 5211 and 5212 
need not be considered.  As the Veteran did not have flexion 
limited to 100 degrees and extension limited to 45 degrees, 
Diagnostic Code 5208 is not applicable.  

For these reasons, the preponderance of the evidence is 
against the claim for an initial compensable rating for right 
elbow tendonitis and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. §5107(b).

Extraschedular

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2009). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).



Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for heart disease if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Right Shoulder, Heart Disorder to Include Atypical Chest Pain 
with Palpitations and Inguinal Hernia

The service treatment records are negative for a finding of a 
right shoulder disability, heart disorder and inguinal 
hernia.  On VA examination in April 2006, while the Veteran 
was still in service, he reported chronic right shoulder pain 
with lifting.  He reported weakness, lack of endurance, and 
symptoms experienced intermittently two to three times per 
week.  The x-ray was normal.  The diagnosis was arthralgia in 
the right shoulder, which the examiner noted was not a 
diagnosis for VA purposes.  The Board further notes that 
"arthralgia" is defined as joint pain.  See DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The United States 
Court of Appeals for Veterans Claims has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
light of the examiner's qualification of his diagnosis as 
invalid for VA purposes, the Board concludes that he did not 
intend to identify a chronic disability of the right 
shoulder.  

As for the heart disorder, service treatment records show 
that the Veteran's electrocardiogram (EKG) in June 1990, and 
November 1994 were normal.  The EKG in October 2004 shows the 
Veteran had sinus bradycardia and essentially was normal.  In 
February 2006, an EKG show sinus bradycardia, possible left 
atrial enlargement and right ventricular conduction delay.  
In February 2006, the Veteran complained of heart 
palpitations and chest pain.  Chest x-rays in February 2006 
were normal.  On evaluation in March 2006, the examiner noted 
the Veteran's history of chest discomfort and awareness of 
palpitations.  The examiner concluded that the Veteran had 
basically normal stress and echocardiographic studies, 
although borderline left ventricular hypertrophy was present.  
A private 24 hour Holter monitor report that same month found 
no significant rhythm abnormality.  On examination in April 
2006, the Veteran reported he was told he had a heart murmur 
in 1989 and claimed he had intermittent palpitations 
associated with chest pain since 2003.  The examiner noted 
that he had not been diagnosed with congestive heart failure 
and was not treated for any specific heart condition.  
Physical examination shows the lungs were clear to 
auscultation bilaterally.  The Veteran had a regular heart 
rate and rhythm.  There were no murmurs, clicks or rubs.  X-
ray of the chest was normal.  The examiner concluded that the 
Veteran did not have a heart murmur and there was no 
pathology to render a diagnosis.  The examiner provided a 
diagnosis of non-pathological palpitations, which he noted 
was a normal finding and indicated that the Veteran had a 
normal stress test and normal echocardiogram. 

As for inguinal hernia, service treatment records show that 
in March 1988, the Veteran had a provisional diagnosis of 
right inguinal hernia, however his consult report concluded 
that he had a right inguinal floor defect.  In April 1997, 
the Veteran was treated for a groin strain.  In October 2005, 
the Veteran complained of groin pain.  On examination in 
April 2006, the Veteran reported that he was diagnosed with 
left inguinal hernia but did not have specific treatment.  
Physical examination shows the abdomen was soft, nontender, 
nondistended, with positive bowel sound.  There were no 
inguinal, ventral or femoral hernias.  The Veteran had a 
palpable bulging in the inguinal canal area, however the 
examiner concluded that this was not herniation and there was 
no pathology to render a diagnosis.  

Thus, on the basis of the service treatment records, a right 
shoulder disability, heart disorder, to include atypical 
chest pain with palpitations and inguinal hernia were not 
affirmatively shown to have been present during service, and 
service connection under 38 U.S.C.A. §§ 1110, 1131  and 
38 C.F.R. § 3.303(a) is not established.  

Although the service treatment records do not document a 
right shoulder disability, heart disorder and inguinal 
hernia, the Veteran is competent to describe symptoms of 
these disabilities.  However, as the service treatment 
records lack the documentation of the combination of 
manifestations sufficient to identify a right shoulder 
disability, heart disorder and inguinal hernia and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

To the extent the Veteran's statements are offered as proof 
of the diagnosis of a right shoulder disability, heart 
disorder and inguinal hernia or that they are due to an 
in-service disease or injury, as a lay person, the Veteran is 
not qualified, that is not competent, through education, 
training, or experience to offer a medical diagnosis of a 
right shoulder disability, heart disorder and inguinal hernia 
or conclude that they are derived from an in-service disease 
or injury.  Where as here, the determinative issue involves a 
question of medical causation, that is, medical evidence of 
an association or link between a disability and service, a 
lay assertion on medical causation is not competent evidence, 
including the Veteran's statements, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.  

As for the right shoulder disability, on VA examination in 
March 2007, the Veteran complained of pain.  The diagnosis 
was right shoulder strain.  The examiner after reviewing the 
claims folder noted that there was no evidence that the 
Veteran was treated for a right shoulder disability in the 
past, the current evaluation does not show whether his 
disability is acute or chronic and his medical history does 
not support chronicity.  Thus, the evidence shows that the 
Veteran first had a diagnosis of a right shoulder disability 
in March 2007, when he was diagnosed with a right shoulder 
strain, and the competent medical evidence of record does not 
associate the right shoulder strain to an injury, disease, or 
event of service origin.  

As for the Veteran's service claim for a heart disorder, on 
VA examination in March 2007, he reported that he had 
fluttering sensations in his heart since the early 1980s and 
in the past year had substernal type chest pain.  Physical 
examination shows the chest was clear to auscultation, there 
was regular rate and rhythm and no murmurs.  The examiner 
concluded there was no current diagnosis of a chronic 
illness, noting that the Veteran had premature ventricular 
contraction which were in the normal range given his age, 
heart and recent stress test, echocardiogram and Holter.  

As for the claim for inguinal hernia, on VA examination in 
March 2007, the Veteran with valsalvae maneuver did have 
bilateral mild inguinal herniation which reduced immediately 
after finishing the maneuver and did not extend down the 
inguinal canal.  The examiner concluded there was no current 
disability associated with bilateral inguinal hernia.  The 
examiner indicated that while the Veteran was treated in 
service for left testicular pain, possible orchitis and 
reported that he was told that his hernia was mild and did 
not require treatment, the service treatment records do not 
document inguinal hernia.

Without competent medical evidence that the Veteran currently 
has a heart condition, to include atypical chest pain with 
palpitations, or inguinal hernia, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the 
claims, the preponderance of the evidence is against the 
claims of service connection for a right shoulder disability, 
heart disorder, to include atypical chest pain with 
palpitations, and inguinal hernia, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

An initial compensable rating for bilateral, great toe 
ingrown nails is denied.

An initial compensable rating for right elbow tendonitis is 
denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a heart disorder, to include atypical 
chest pain with palpitations is denied.  

Service connection for inguinal hernia is denied.


REMAND

On VA audiological evaluation in April 2006, the examiner 
noted that during service the Veteran was a flight line 
patrolman and worked with security forces.  The Veteran 
reported that he served in Afghanistan and in the Gulf War 
and wore hearing protection while he fired weapons.  His 
puretone thresholds in decibels at 500, 1000, 2000, 3000, and 
4000 Hertz were 30, 20, 25, 25 and 20 in the right ear and 
25, 20, 30, 30 and 25 in the left ear.  Maryland CNC Test was 
100 percent in the right ear and left ear.  The examiner was 
of the opinion that based on history provided by Veteran and 
the clinical examination, it is at least as likely as not 
that the Veteran's hearing loss is related to noise exposure 
in service.  The RO denied the claim of service connection 
for bilateral hearing loss as the Veteran did not meet the 
criteria in 38 C.F.R. § 3.385.

The records show that the Veteran was scheduled for another 
VA audiological evaluation in April 2007, for which he failed 
to show.  In a statement received in August 2007, the Veteran 
argued that he did not fail to report for the appointment 
because he requested that it be rescheduled and it never was 
rescheduled.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for a VA 
audiological evaluation with audiometric 
studies to determine the current severity 
of the Veteran's bilateral hearing loss.

2. The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue a supplemental statement of 
the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


